I bring with me the
greetings and good wishes of His Majesty King Mswati III,
Her Majesty the Indlovukazi, the Government and people
of the Kingdom of Swaziland to all our friends and fellow
Members of the United Nations.
On behalf of Swaziland, may I begin by offering my
sincere congratulations to you, Sir, on your election to the
presidency of the General Assembly at its forty-ninth
session. We are confident that with your able leadership
our deliberations will be guided towards a successful
conclusion, for the benefit of the global community.
Let me also offer Swaziland’s gratitude and praise to
your predecessor, whose wise direction ensured the
success of the deliberations of the Assembly at its forty-
eighth session.
The past 12 months have presented many challenges
to our Organization, in its pivotal role as an effective
instrument for fostering global peace and security, and as
a dynamic forum for promoting a spirit of understanding
and cooperation among the nations of the world.
Clearly, significant progress has been made in
meeting these challenges, and my delegation recognizes
the role of the Secretary-General, His Excellency Mr.
Boutros Boutros-Ghali, whose diplomatic skills and
untiring efforts have contributed so greatly to the
continuing ability of the United Nations to achieve the
successes on which the whole world depends.
In April this year, the eyes of the world were
focused on South Africa as the people of that country
went to the polls to elect, for the first time, a Government
that would represent all South Africans, regardless of
race, religion or creed. Today, in a triumph for the spirit
of reconciliation, peace and compromise among all South
Africans, we welcome the new, non-racial and democratic
South Africa back into the family of the United Nations.


While congratulating the people of South Africa for
their substantial achievement, the Kingdom of Swaziland
also salutes the role of the United Nations in bringing about
an end to a regime it had long opposed. As a result the
millions of South African people who had been denied a
voice in this Hall will once more be heard. South Africa’s
triumph is therefore also a victory for the principle of
universality, on which the United Nations was founded.
As neighbour, partner and ally, Swaziland, and the
other countries in the subregion, have particular reason to
rejoice at the successful process of transition in South
Africa. Quite apart from the benefit of peace to the area
brought about by a successful political transformation, we
all look forward to enjoying the fruits of closer economic
and trade cooperation with the region’s most influential
country.
Swaziland has been most impressed with the very
clear policy of His Excellency President Mandela, stated
consistently since he took office in May, on the importance
of close cooperation with others in the region.
We have already welcomed South Africa into the
Southern African Development Community, and other
initiatives are under way to forge closer trade and economic
links between our newly liberated neighbour and the rest of
the subregion, for South Africa cannot expect to stand on
its own in the future. It is a fact that the economic
destinies of the nations in our subregion are inextricably
bound together.
Even as we celebrate the return of peace and stability
in South Africa, our continent continues to provide some of
the worst examples of people’s inhumanity to one another.
Swaziland watched with horror as the tragedy unfolded
earlier this year in Rwanda. Many words have been spoken
here about the dreadful scenes we all witnessed, and our
hearts went out to the millions whose lives were shattered
by the effects of the civil war there. No other justification
is needed to spur on our efforts to address the issue of
conflict prevention and resolution than the loss of so many
lives, so quickly, in Rwanda. We pray that a formula for
true, lasting peace may be found, and that the two peoples
may be able to find some way of living side by side with
each other.
The situations in Burundi, Liberia, Sudan and Somalia
also continue to give us cause for grave concern.
Swaziland supports all peaceful efforts aimed at bringing
about negotiated settlements to the problems in these
countries.
Despite the many set-backs to peace on our
continent, the past twelve months have also seen
substantial progress among a number of countries -
progress which owes much to the efforts of our
Organization.
I have spoken already of our admiration for the
developments in one of our neighbouring countries, South
Africa, which took the path of reconciliation and peace
towards the much-needed process of reconstruction and
development.
The same degree of respect applies to our other
neighbour, Mozambique, which, after so long a period of
bitter hatred amongst its people, has at last chosen to lay
down weapons in favour of the ballot box. Swaziland
joins the world in praying for a peaceful election process
later this month, and calls on the leaders to allow the
same spirit of reconciliation and unity that brought an end
to the war after so many years to continue after a new
government has been chosen.
We appeal to the international community to
continue to provide the financial, technical, moral and
material support that will be necessary for Mozambique
to rebuild itself, and to give its people a chance to fulfil
their high potential.
The Kingdom of Swaziland warmly welcomes the
agreement that brought about a peaceful solution to the
situation prevailing in our sister Kingdom of Lesotho.
We welcome the opportunity presented now for the
Basotho people themselves to address their concerns. It
is our fervent hope that the agreement will be
implemented successfully, without undue delay, so that
lasting peace and stability may come to the kingdom.
The direct effects of developments on our continent
are of obvious concern to the Kingdom of Swaziland.
But in this day and age of global interdependence, the
potential effects on us of situations outside Africa are of
equal importance. Two recent developments provide
particular cause for hope in areas of long-running dispute.
In the Middle East, the seeds of peace and
reconciliation, sown last year by Prime Minister Rabin
and Chairman Arafat, and encouraged by the United
States, Norway, the United Nations and others, are at last
bearing fruit. Talk of trade and cooperation is replacing
2


the noise of gunfire, as the bitter rivalries of generations
give way to a new order of peace in the region.
Swaziland salutes all those who contributed to the
process of peace in the Middle East; we appeal to the
leaders of the region to join in the process and to allow it
to continue without disruption, so that precious resources
may be directed towards worthwhile development goals.
The Kingdom of Swaziland has long been concerned
about the spread of nuclear weapons, and the effect this has
had on world stability. We were therefore encouraged by
the recent initiatives on the part of the United States and
Russia to substantially reduce the number of their weapons.
We also support all efforts on the Korean peninsula,
where disaster has been pending, to bring about real
progress on the nuclear issue. This issue has been the
focus of major instability for the entire far-east region, and
Swaziland fully supports all efforts to bring about a
peaceful resolution to the problem.
We look forward to the peaceful reunification of the
two Koreas, and encourage all moves to bring this to
fruition.
Wars and conflict situations in Africa and around the
world continue to stretch our belief that people can ever
live peacefully with one another. More and more, the
resources of the United Nations are being overextended to
meet the challenges these situations present, and conflict
resolution finds itself close to the top of the agenda for
action by this Assembly.
Mercifully, the Kingdom of Swaziland has been spared
the horrors of internal conflict, but no country can really
feel immune to the effects of war and confrontation,
wherever these may be occurring. Deciding on the best
way for the world to cope with conflict situations is
therefore a problem we all share, and we in Africa are
conscious of our particular responsibility for deciding on
mechanisms to limit, prevent and cope with conflict
situations developing on our continent.
This issue has been central during discussions at
subregional and regional conferences. Most recently,
important resolutions were adopted at the Organization of
African Unity (OAU) summit in Tunis, and at the Southern
Africa Development Community summit in Gaborone,
which went some way towards deciding on the regional
response to one of Africa’s most pressing problems.
But despite almost unanimous willingness for our
countries to become involved more directly in the
continent’s conflicts, it was clearly recognized that the
majority of us lacked the resources to lend an effective
hand.
The Kingdom of Swaziland therefore supports the
growing call for an integrated approach to conflict
resolution on our continent, which would bring close
cooperation between Africa and the rest of the world by
establishing mechanisms to coordinate the resources of
both in the most effective way. The OAU is clearly in
the best place to mobilize the efforts of its members - and
most important of all, to undertake preventive diplomacy
before a situation has the chance to develop - while the
United Nations can continue to play its role as
coordinator of the international response.
Many of Africa’s present conflicts could well have
been prevented or contained if properly coordinated
mechanisms had already been in place. The Kingdom of
Swaziland welcomes discussion here so that a plan of
action can be agreed upon quickly on this vitally
important issue.
In this regard, and as a measure of Swaziland’s
acceptance of her responsibility to the rest of the world,
His Majesty King Mswati III announced at the OAU
summit in Tunis this year that he would be taking steps
to decide how best the Kingdom’s small defence force
could be used alongside other troops in multinational
forces for the benefit of global peace and stability.
His Majesty has begun the process of investigating
under what conditions the nation’s soldiers can be
offered, bearing in mind the small size of the defence
force and our relative lack of appropriate weapons and
equipment. Clearly, we cannot allow our soldiers to enter
into potentially dangerous situations without proper
protection and without adequate training.
These are some of the issues to be looked at before
we can fully commit ourselves to taking this more active
role in global peace-keeping, and we will be approaching
the Secretary-General for consultations on this important
initiative.
This session of the General Assembly is entrusted
with the task of discussing "An Agenda for
Development". The focus of the world is on the
requirement now to channel our resources towards
achieving lasting global stability through the sustainable
3


development of our countries, providing us with improved
standards for all our peoples.
The welcome end to the period of confrontation
between the world’s super-Powers should mean that
increased global resources can now be redirected to
achieving a new and more balanced world economic order.
Closer attention can now be given to the plight of all
developing countries, which continue to suffer the effects
of serious development neglect. This crucial point was
discussed at length at last weekend’s meeting of the
International Monetary Fund (IMF) in Madrid, where the
view of the developing world was made very clear.
The continent of Africa contains the highest number
of the world’s poorest countries, and any agenda for
development should take into account the special
circumstances surrounding the inability of this region to
develop effectively.
We in the region know ourselves, all too well, what
factors continue to obstruct our progress. It is a familiar
catalogue, including resource constraints; inappropriate
development policies; the slow pace of industrialization and
transformation into producers of processed goods;
inadequate infrastructure; natural disasters; and a continuing
round of armed conflicts.
We know the problems, and we are trying our best to
overcome them. We understand our responsibility to our
people to mobilize our resources in the most effective way
to overcome the obstacles to national development. The
need is clear, and our resources and abilities are limited,
but we are trying hard. We also recognize that we cannot
hope to achieve long-term sustainable development without,
at least, the short-term assistance of the rest of the global
community.
Much of what we need is contained in the United
Nations New Agenda for the Development of Africa in the
1990s, and our continent’s collective appeal is for the swift
and full implementation of its many programmes. But each
nation has its separate, distinct needs.
Swaziland welcomes recent initiatives towards
strengthening South-South cooperation, and we believe they
will result in real progress towards overcoming the
economic challenges facing us all in that grouping.
In trying to meet our national economic development
objectives, the Kingdom of Swaziland has adopted a broad
and integrated approach aimed at achieving sustainable,
"human-centred" development, through policies that focus
on the priorities of the reduction of poverty, universal
access to primary school, and affordable primary health
care.
Recent United Nations initiatives also guide us in
our Government policies. As a follow-up to the Earth
Summit, for example, we have established a national
environmental authority to ensure that environmental
concerns are properly integrated into all stages of public
policy and national development strategy formulation.
Swaziland welcomed the opportunity to address the
recent United Nations Conference on Population and
Development in Cairo, and the adoption of the
Programme of Action constitutes a significant step in our
collective aim. The Kingdom had already embraced the
option of acceptable child spacing as the cornerstone of
our population growth policy, and we have begun a
comprehensive programme of education for our people in
the realities of and efforts to deal with overpopulation.
These and all aspects of the economic development
of the Kingdom will be debated by the whole nation
during the process of national economic consultation,
which was recently initiated by His Majesty the King.
The process is designed to allow all Swazis the
opportunity to be involved in deciding the future direction
of the Kingdom’s economy, and will embody the nation’s
wishes for future priorities and strategies. These in turn
will form the basis of our request for future support from
our friends in the international community, and we will be
keeping the United Nations fully informed of
developments.
The process follows on from last year’s very
successful political reforms, resulting from a similar
period of national consultation, which concluded last
October with direct elections to Parliament under a new
system of secret ballot. The democratic elections were
declared free and fair by the international community and,
more importantly, were what the Swazi people themselves
had chosen.
Both processes - political and economic reform -
show clearly Swaziland’s principle of rule by consensus
of the people. We believe this principle is at the heart of
the peace and stability we have enjoyed for many
generations, and it has spared us the horrors of internal
conflict suffered by so many on our continent.
4


I spoke earlier of South Africa’s return to the
international community, as, among other things, a triumph
for the United Nations in upholding the principle of
universality. The Kingdom of Swaziland urges the
Assembly to apply the same principle to investigate the
merits of the case of the Republic of China in Taiwan.
His Majesty King Mswati III joined a number of other
Heads of State in raising this issue at the forty-eighth
session of the General Assembly. His Majesty called for
the establishment of an ad hoc committee to determine
whether or not the Republic of China had a reasonable case
for rejoining our Organization. This call has been taken up
by an increasing number of countries that support the idea
of looking into the issue in more detail.
Quite apart from the principle of universality, there are
other important factors for us to consider when reviewing
the case. The Republic of China in Taiwan has much to
offer to the world community. It clearly has the resources
to be of more use to the rest of the international
community. More important, though, is the desire of the
Republic of China to be of use - and assistance - to the rest
of the world.
The Kingdom of Swaziland, along with a large
number of other developing countries throughout Africa,
Asia and the Americas, has had first-hand evidence of the
Republic of China’s willingness to offer generous
humanitarian and development assistance.
As more and more worthy targets appear for the
United Nations resources, we can surely ill afford to reject
the call to investigate further whether that country’s
assistance can be put to wider use through the agencies of
our Organization.
At the heart of the issue, though, is the fact that 21
million people believe that they are not represented in the
United Nations. These people believe that they are
excluded from our founding principle of universality. In
consideration of this right, which they believe has been
denied them, the time has surely come for us to listen to
their voices.
The Kingdom of Swaziland welcomes and supports the
participation of the Republic of China In Taiwan in the
activities of the United Nations, and we therefore call once
more for the establishment of an ad hoc committee to
review the case for their re-admittance to the Organization.
The United Nations has a distinguished history of 49
years of growth and achievement. The challenges we
faced almost 50 years ago, as the world emerged from
global conflict, have changed in substance but not in
importance.
We have the opportunity now, in this forum, to lay
the foundations for an agenda for development that will
bring about the stability and peace we all desire.
The Kingdom of Swaziland is proud of its
membership of the United Nations and commends the
work of all who have contributed to the many successes
over the years. The nation is deeply indebted to the
United Nations agencies, whose efforts are contributing so
much to the attainment of our development goals.
On behalf of His Majesty King Mswati III, Her
Majesty the Indlovukazi, and the whole Swazi nation, I
should like to reaffirm my country’s full support for, and
commitment to, the Charter of the United Nations. May
Almighty God bless these deliberations with the success
they deserve.
